Citation Nr: 0619952	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
October 2, 2001, for the grant of an increased disability 
rating of 20 percent for the veteran's service-connected low 
back pain with underlying degenerative disc disease.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for retropatellar pain syndrome, right knee.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for retropatellar pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision that granted 
an increased disability rating for the veteran's service-
connected mechanical low back pain, from 0 percent to 20 
percent, effective October 2, 2001.  The RO's decision also 
denied increased disability ratings in excess of 10 percent 
for the veteran's bilateral knee disorders.  In October 2002, 
the veteran filed a notice of disagreement seeking an earlier 
effective date for the increased disability rating assigned 
to his low back condition, as well as increased disability 
ratings for his service-connected bilateral knee disorders.  
In October 2003, the RO issued a statement of the case 
addressing these issues, and in November 2003, the veteran 
timely perfected his appeal herein.

The issues of increased disability ratings for the veteran's 
bilateral knee disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 2, 2001, the RO received the veteran's claim 
seeking an increased (compensable) disability rating for his 
service-connected low back pain.

2.  In June 2002, the RO granted an increased disability 
rating of 20 percent for the veteran's low back pain with 
underlying degenerative disc disease, effective from October 
2, 2001.

3.  It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred in the 
veteran's service-connected low back pain with underlying 
degenerative disc disease within the year preceding the 
October 2, 2001 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to October 2, 2001, 
for the grant of an increased disability rating of 20 percent 
for low back pain with underlying degenerative disc disease 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the veteran's claim.  

In this case, the veteran contends that an effective date 
prior to October 2, 2001, is warranted for the 20 percent 
disability rating assigned to his service-connected low back 
pain with underlying degenerative disc disease.  

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
. . . . 
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  The corresponding 
VA regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
. . .
(o) Increases.

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later. A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet. App. at 126.  
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine: (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability had occurred in the veteran's service-connected 
low back pain with underlying degenerative disc disease 
within the year preceding the filing of the October 2, 2001 
claim.

Historically, the veteran served on active duty in the Army 
from August 1977 to September 1986.  A review of his service 
medical records revealed intermittent treatment for low back 
pain without radiculopathy.  A medical board report, dated in 
May 1986, noted findings of mild left-sided tenderness in the 
lumbosacral area, without spasm and a normal range of motion.  
X-ray examination of the spine was normal.  

In March 1987, the RO issued a rating decision which, in 
pertinent part, granted service connection for mechanical low 
back pain, and assigned thereto a noncompensable (0 percent) 
disability rating, effective from September 1986.  This 
noncompensable rating remained in effect up until the 
veteran's current claim, filed on October 2, 2001.  

Prior to the veteran's current claim, the RO had most 
recently confirmed and continued the noncompensable rating 
assigned to the veteran's low back condition in a February 
1998 rating decision.  Notice of this decision was mailed to 
the veteran in March 1998, and he did not file a timely 
notice of disagreement contesting this rating. 38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302(a) (A claimant, or his 
representative, must file an NOD with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him; 
otherwise, that determination becomes final).

On October 2, 2001, the veteran filed his present claim 
seeking, in pertinent part, an increased disability rating 
for his mechanical low back pain.  The veteran reported 
receiving treatment for his back condition at the VA 
outpatient treatment center in Pensacola, Florida.  In 
support of his claim, the RO obtained the veteran's treatment 
records from this facility from June 1989 to February 2005.

A review of the records dated in the year prior to the filing 
of the veteran's claim herein, i.e. from October 2, 2001 to 
October 2, 2000, failed to justify an earlier effective date 
for the assigned increased rating in this matter.  
Specifically, a review of these records revealed only a 
single treatment report during this time frame.  The report, 
dated in August 2001, noted the veteran's history of chronic 
low back and bilateral knee pains.  Physical examination 
revealed slight tenderness at the L3-L4, and a normal range 
of motion of the lumbar spine.  These findings simply fail to 
justify an earlier effective date for the grant of an 
increased disability rating in this matter.  

Specifically, Diagnostic Code 5292, in effect at that time, 
provided for a 10 percent disability rating when there was a 
slight limitation of motion of the lumbar spine.  A 20 
percent rating was warranted for a moderate limitation of 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Diagnostic 
Code 5293 called for a 20 percent evaluation for 
intervertebral disc syndrome when manifested by moderate 
impairment with recurring attacks.  Diagnostic Code 5295, 
used in rating lumbosacral strain, provided a 0 percent 
rating when there are slight subjective symptoms only.  It is 
rated 10 percent when there is characteristic pain on motion.  
A 20 percent rating is warranted when there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

It is not factually ascertainable from the evidence of record 
that an increase in disability had occurred in the veteran's 
service-connected low back pain with underlying degenerative 
disc disease within the year preceding the October 2, 2001 
claim.  In fact, the underlying basis for the increased 
disability rating in this matter rests squarely on the 
findings from the veteran's MRI examination of the lumbar 
spine, performed in March 2002, and his VA examination, 
performed in June 2002. Thus, the claim for an earlier 
effective date is denied.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in April 2002, rating actions, 
statements of the case and supplemental statements advised 
the veteran of the foregoing elements of the notice 
requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In this case, the veteran has 
reported receiving treatment for his low back condition 
solely from the VA outpatient center in Pensacola, Florida; 
and the RO has obtained these records.  Thus, given the legal 
nature of this case, i.e. an earlier effective date claim, 
there record is now complete.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claim 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  
 
In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  





ORDER

An effective date earlier than October 2, 2001, for the grant 
of an increased disability rating of 20 percent for residuals 
of low back pain with underlying degenerative disc disease, 
is denied.  

REMAND

The veteran is seeking increased disability evaluations in 
excess of 10 percent for his service-connected retropatellar 
pain syndrome of the right and left knees.
After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.

Specifically, the evidence of record revealed that the 
veteran failed to report for a VA examination of the knees, 
which had been scheduled in April 2005.  Records relating to 
the scheduling of this examination note the veteran's street 
address in Pensacola, Florida.  

A report of contact, dated in mid-May 2005, noted that the 
veteran had called to change his address to a P.O. Box in 
Pensacola, Florida.

In June 2005, the RO issued a Supplemental Statement of the 
Case (SSOC), which noted the veteran's failure to report for 
his VA examination scheduled in April 2005.  This was sent to 
his former address of record, i.e. the street address.

As pointed out by the veteran's representative in his VA Form 
646, it is quite possible that the veteran did not receive 
notification for the April 2005 VA examination given his 
reported change in address.  Moreover, the subsequently 
issued SSOC sent by the RO was mailed to the veteran's former 
address of record.

Under these circumstances, it appears the notice to report 
for examination and the final SSOC were not properly sent to 
the veteran.  Consequently, the veteran should be scheduled 
for another VA examination of the knees.  Thereafter, if the 
claim remains denied, the RO should send the veteran an SSOC 
covering all evidence obtained since the RO's prior SSOC, 
dated in September 2004.

The evidence of record further suggests that the veteran was 
in the process of filing a claim for disability benefits from 
the Social Security Administration (SSA) in December 2003.  
Follow-up in this regard, as detailed below, is necessary.    

The veteran is advised that a medical examination is 
necessary for a comprehensive and correct adjudication of his 
claims herein.  38 C.F.R. 3.655(b).  The veteran's 
cooperation in reporting for the examination is both critical 
and appreciated.  The veteran is further advised that his 
failure to report for the examination without good cause may 
result in his claim for an increased disability rating being 
denied.  38 C.F.R. 3.655(b).

Accordingly, the case is remanded for the following action:

1.  The RO should update the veteran's 
address to reflect his current mailing 
address as reported by him in a Report of 
Contact form, received in May 2005 (or 
any other subsequently received change of 
address notification submitted by the 
veteran).

2.  The RO should then send a letter to 
the veteran asking that he identify all 
sources of VA and non-VA outpatient and 
inpatient treatment since February 2005 
for his bilateral knee disorders.  After 
obtaining any necessary releases, the RO 
should obtain copies of the related 
medical records that are not already in 
the claims folder.  

3.  The RO, with all necessary assistance 
from the veteran, should contact the SSA 
and obtain copies of all medical and 
other records considered by the SSA in 
adjudicating the veteran's claims for 
disability benefits filed sometime around 
December 2003.  Copies of all related SSA 
records should also be obtained and 
associated with the claims folder.  If 
records are not available, a note to that 
effect should be included in the 
veteran's claims folder.  

4.  The RO should arrange for the 
appropriate VA examination to determine 
the current severity of the veteran's 
service-connected retropatellar pain 
syndrome, of both the right and left 
knees.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected right and 
left knee disorders.  The examiner should 
report the range of motion in the right 
and left knees in degrees.  The examiner 
should also determine whether the right 
and left knee conditions are manifested 
by instability, weakened movement, excess 
fatigability, or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
instability or additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.

5.  Thereafter, the RO should 
readjudicate the veteran's claims 
(considering all evidence since the RO's 
September 2004 SSOC) and, if the veteran 
remains dissatisfied with the outcome of 
the adjudication of either claim, both 
the veteran and his representative should 
be furnished a supplemental statement of 
the case covering all the pertinent 
evidence, law and regulatory criteria.  
They should be afforded a reasonable 
period of time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


